 

Vertex Energy, Inc. 8-K [vtnr-8k_072519.htm]

Exhibit 10.8

 

THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Agreement”)
is entered into as of July 25, 2019 by and among VERTEX ENERGY, INC., a Nevada
corporation (“Parent”), VERTEX ENERGY OPERATING, LLC, a Texas limited liability
company (the “Lead Borrower”), the other Borrowers signatory hereto, ENCINA
BUSINESS CREDIT, LLC, as Agent, and the Lenders signatory hereto.

 

W I T N E S E T H:

 

WHEREAS, Parent, the Lead Borrower, the other Loan Parties, Agent and the
Lenders from time to time party thereto are parties to that certain Credit
Agreement dated as of February 1, 2017 (as amended prior to the date hereof and
as it may be further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”; unless otherwise defined herein, capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement); and

 

WHEREAS, the Loan Parties have requested that the Agent and Lenders amend and
provide a limited waiver to certain provisions of the Credit Agreement, and
subject to the satisfaction of the conditions set forth herein, the Agent and
the Lenders signatory hereto are willing to do so, on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.       Amendments to Credit Agreement. Upon satisfaction of the conditions set
forth in Section 3 hereof, the Credit Agreement is hereby amended as follows:

 



 



 

(a)The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the date “February 1, 2020” with the
date “February 1, 2021”.

 

(b)The definition of “Permitted Indebtedness” set forth in Section 1.01 of the
Credit Agreement is hereby amended by replacing the amount of “$500,000” set
forth in clause (c) of such definition with the amount of “$750,000”.

 

(c)Section 7.15 of the Credit Agreement is hereby amended and restated to read
as follows:

 

“7.15 Capital Expenditures. Borrowers shall not incur in any Fiscal Year of
Parent listed below, Capital Expenditures in an aggregate amount in excess of
the amount set forth below with respect to such Fiscal Year:

 

Fiscal Year Capital Expenditures 2017 $ 3,000,000   2018 $ 3,000,000   2019 $
3,500,000   2020 and thereafter $ 3,000,000  

 

(d)“Section 7.16 of the Credit Agreement is hereby amended and restated to read
as follows:

 

“7.16 Minimum Availability. Permit average Availability for any 30-day period to
be less than (a) $1,500,000 at any time during the period commencing on July 25,
2019 and ending on August 31, 2019 and (b) $2,000,000 at any time from and after
September 1, 2019.

 

2.       Limited Waiver. Upon satisfaction of the conditions set forth in
Section 3 hereof, the Agent hereby waives the restrictions set forth in Sections
6.11 and 7.05 of the Credit Agreement for the sole purposes of allowing the Lead
Borrower to: (i) form HPRM LLC (the “Company”) and form Vertex Splitter
Corporation (the “Splitter”) without the Company and the Splitter in each case
becoming a Loan Party, (ii) contribute all of the issued and outstanding units
of Vertex Refining OH, LLC to the Company, (iii) sell 65% of the Lead Borrower’s
equity in the Company to Tensile-Heartland Acquisition Corporation (the “Buyer”)
(together with clauses (i) and (ii), the “Purchase”), in each case in clauses
(i), (ii) and (iii) so long as (v) Agent has received all documents to be
entered into in connection with the Purchase which shall be in form and
substance reasonably satisfactory to Agent, (w) Agent has received evidence that
the Net Proceeds from the Purchase were at least $13,000,000 of which $9,000,000
(or such lesser amount approved by Agent in its sole discretion) were applied to
the repayment of the outstanding Term Loans with the balance applied to the
Revolving Loans (with any remaining Net Proceeds retained by the Borrowers), (x)
no Default or Event of Default shall be continuing at the time of, or result
from, the consummation of the Purchase and (y) the Purchase is consummated on or
prior to December 31, 2019; and (iv) form Vertex Refining Myrtle Grove LLC (the
“Myrtle Grove Company”) without the Myrtle Grove Company becoming a Loan Party,
(v) consummate the contribution of assets (the “Myrtle Grove Assets”) to the
Myrtle Grove Company pursuant to that certain Contribution Agreement, dated and
as in effect on the date hereof, between Vertex Refining LA, LLC and the Myrtle
Grove Company and (vi) sell 15% of the Lead Borrower’s equity in the Myrtle
Grove Company to the Buyer (together with clauses (iv) and (v), the “Myrtle
Grove Sale”), in each case in clauses (iv), (v) and (vi) so long as (w) Agent
has received all documents to be entered into in connection with the Myrtle
Grove Sale which shall be in form and substance reasonably satisfactory to
Agent, (x) Agent has received evidence that at least $1,000,000 in Net Proceeds
from the Myrtle Grove Sale (together with an additional $117,000 in proceeds
from other sources) were applied to the repayment of the outstanding Term Loans
(with any remaining Net Proceeds from the Myrtle Grove Sale retained by the
Borrowers) and (y) no Default or Event of Default shall be continuing at the
time of, or result from, the consummation of the Myrtle Grove Sale.

 



 2



 

3.     Conditions. The effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent:

 

a.       the execution and delivery of this Agreement by each Loan Party, Agent
and the Lenders;

 

b.       the truth and accuracy of the representations and warranties contained
in Section 4 hereof;

 

c.       receipt by Agent, for the ratable benefit of the Lenders, of an
amendment fee in the amount of $28,910.07;

 

d.       Lead Borrower shall have reimbursed the Agent for all reasonable out of
pocket costs, fees and expenses in connection with this Agreement;

 

e.       the Myrtle Grove Sale shall have been consummated and in connection
therewith, (w) Agent shall have received all documents to be entered into in
connection with the Myrtle Grove Sale which shall be in form and substance
reasonably satisfactory to Agent, (x) Agent shall have received evidence that at
least $1,000,000 in Net Proceeds from the Myrtle Grove Sale (together with an
additional $117,000 in proceeds from other sources) were applied to the
repayment of the outstanding Term Loans (with any remaining Net Proceeds from
the Myrtle Grove Sale retained by the Borrowers) and (y) no Default or Event of
Default shall be continuing at the time of, or result from, the consummation of
the Myrtle Grove Sale;

 

f.       Agent shall have received an amendment to the Term Loan Agreement in
form and substance satisfactory to Agent; and

 



 3



 

g.       Agent shall have received such other documents, opinions or materials
reasonably requested by Agent, in form and substance reasonably acceptable to
Agent.

 

4.               Representations and Warranties. Each Loan Party hereby
represents and warrants to Agent and each Lender as follows:

 

a.       the execution, delivery and performance by such Loan Party of this
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of such Loan Party (other than Liens in
favor of the Agent under the Security Documents); or (d) violate any Law;

 

b.       such Loan Party has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement and the Credit
Agreement, as amended hereby;

 

c.       this Agreement constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

 

d.       after giving effect to this Agreement and the transactions contemplated
hereby, each of the representations and warranties of such Loan Party contained
herein, in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects and (iii) for
purposes of this Section 4(d), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement; and

 

e.       after giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing or would result from the transactions
contemplated hereby.

 

5.                No Modification. Except as expressly set forth herein, nothing
contained herein shall be deemed to constitute a waiver of compliance with any
term or condition contained in the Credit Agreement or any of the other Loan
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Loan Documents. Except as amended or consented to hereby,
the Credit Agreement and other Loan Documents remain unmodified and in full
force and effect. All references in the Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.
This Agreement shall constitute a Loan Document.

 



 4



 

6.       Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy, pdf
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

7.       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Agent and each Lender.

 

8.       Governing Law. This Agreement and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
Illinois.

 

9.       Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.     Section Headings. Section headings herein are included for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

11.     Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby in
each case except as provided in Section 13 of this Agreement. Each of the Loan
Parties hereby consents to this Agreement and acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Agreement shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.

 



 5



 

12.     Release of Claims. In consideration of the Lenders’ and the Agent’s
agreements contained in this Agreement, each Loan Party hereby irrevocably
releases and forever discharge the Lenders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Loan Party ever had or now has against Agent, any Lender or any other Released
Person which relates, directly or indirectly, to any acts or omissions of Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof.

 

13.     Partial Lien Release. Upon satisfaction of all the conditions set forth
in Section 2 of this Agreement relating to the Purchase. Vertex Refining OH, LLC
shall no longer be a Loan Party. Upon satisfaction of all the conditions set
forth in Section 2 of this Agreement relating to the Myrtle Grove Sale, the
liens of Agent on the Myrtle Grove Assets shall be deemed automatically released
and Agent shall deliver such lien releases and terminations as to the Myrtle
Grove Assets as the Loan Parties shall reasonably require to effectuate the
transactions described in Section 2 of this Agreement.

 

[Signature pages follow.]

 

 6



 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

Lead Borrower:

 

VERTEX ENERGY OPERATING, LLC

 



By: /s/ Chris Carlson       Name: Chris Carlson       Its: CFO            



Additional Borrowers: 







      BANGO OIL LLC   VERTEX RECOVERY MANAGEMENT LA, LLC                        
By: /s/ Chris Carlson By:  /s/ Chris Carlson     Name:  Chris Carlson   Name:
Chris Carlson      Its:  CFO   Its: CFO            

 



VERTEX REFINING NV, LLC   VERTEX REFINING LA, LLC                       By:  /s/
Chris Carlson   By: /s/ Chris Carlson     Name: Chris Carlson       Name:  Chris
Carlson     Its: CFO       Its:  CFO

 



VERTEX REFINING OH, LLC   VERTEX II GP, LLC                       By:  /s/ Chris
Carlson   By: /s/ Chris Carlson     Name: Chris Carlson       Name:  Chris
Carlson     Its: CFO       Its:  CFO

 



VERTEX MERGER SUB, LLC   VERTEX ACQUISITION SUB, LLC                       By:
 /s/ Chris Carlson   By: /s/ Chris Carlson     Name: Chris Carlson       Name: 
Chris Carlson     Its: CFO       Its:  CFO

 

[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]

 

 



 



CEDAR MARINE TERMINALS, LP   CROSSROAD CARRIERS, L.P.                       By:
/s/ Chris Carlson   By: /s/ Chris Carlson     Name: Chris Carlson       Name: 
Chris Carlson     Its: CFO       Its:  CFO

 



VERTEX RECOVERY, L.P.   H&H OIL, L.P.                       By: /s/ Chris
Carlson   By: /s/ Chris Carlson     Name: Chris Carlson       Name:  Chris
Carlson     Its: CFO       Its:  CFO

 



  VERTEX RECOVERY MANAGEMENT, LLC                           By: /s/ Chris
Carlson             Name:  Chris Carlson             Its:  CFO

 



VERTEX ENERGY, INC., as Parent and as a Guarantor                     By: /s/
Chris Carlson         Name: Chris Carlson         Title: CFO

 

[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]

 

 



 



AGENT:       ENCINA BUSINESS CREDIT, LLC, as Agent                 By:  /s/
Daniel Ross       Name:  Daniel Ross       Title: Its Duly Authorized Signatory

  

[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]

 

 



 



ENCINA BUSINESS CREDIT SPV, LLC,
as a Lender                 By: /s/ Daniel Ross       Name: Daniel Ross      
Title: Its Duly Authorized Signatory

 





CrowdOut Capital LLC,
as a Lender                 By: /s/ Alexander Schoenbaum       Name: Alexander
Schoenbaum       Title: CEO

 



[Signature Page to Third Amendment and Limited Waiver to Credit Agreement]

 

 